Citation Nr: 1751238	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-17 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected right knee degenerative joint disease (DJD) status-post arthroscopy with surgical scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from November 1986 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In a March 2016 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a March 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The March 2016 Board decision also remanded the issues of entitlement to a higher initial rating for service-connected right hip disability, as well as entitlement to a TDIU for the issuance of a statement of a case (SOC).  Pursuant to the Board's instructions, an SOC was issued in March 2017.  However, the Veteran failed to perfect a timely appeal.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).  Accordingly, said issues are not in appellate status and will be addressed no further herein.

The Board recognizes that the United States Court of Appeals for Veterans Claims (Court) has held a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not asserted nor does the evidence suggest that he is unable to obtain or maintain employment due to his service-connected right knee disability.  As such, the Board finds that the matter of entitlement to a TDIU has not been raised in conjunction with this increased disability claim.  C.f., Rice, supra; VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

FINDING OF FACT

The right knee DJD status-post arthroscopy with surgical scars is manifested by flexion limited to no less than 120 degrees with pain at 90 degrees and extension to zero degrees, with no evidence of subluxation or lateral instability; the Veteran's surgical scars are not painful or unstable.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for DJD of the right knee status-post arthroscopy with surgical scars have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5010, 5260, 5261, 5262, 5257, 5258, 5259, 7804 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the March 2016 Board Remand, the Veteran was afforded a VA examination in February 2017 with respect to his service-connected right knee disability.  The report provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history, performed an appropriate examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the February 2017 VA examination report is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record does not show, nor has the Veteran contended, that the service-connected disability adjudicated herein has increased in severity since he was last examined for VA compensation purposes.  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.
In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C. § 7104(a) (West) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Service connection for DJD of the right knee status-post arthroscopy with surgical scars was granted in February 2007, at which time a 10 percent evaluation was assigned.  The Veteran did not file a notice of disagreement (NOD), and the claim became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  In October 2009, he filed an increased rating claim.  In a November 2009 rating decision, the 10 rating for DJD of the right knee status-post arthroscopy with surgical scars was confirmed and continued.  The Veteran disagreed with the assigned rating and this appeal followed.

The Veteran's DJD of the right knee is currently rated as 10 percent disabling under DC 5003-5260.  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the first four digits, DC 5003 represents degenerative arthritis and DC 5260 represents limitation of flexion of the leg.

X-ray reports of record document DJD of the right knee.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.

DC 5260 provides the rating criteria for limitation of flexion of the leg.  Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  A 30 percent disability rating is the highest available under DC 5260.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 provides the rating criteria for limitation of extension of the leg.  Under this diagnostic code provision, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating.  Extension limited to 20 degrees warrants a 30 percent disability rating; extension limited to 30 degrees warrants a 40 percent disability rating; and extension limited to 45 degrees warrants a 50 percent disability rating.  A 50 percent disability rating is the highest available under DC 5261.  38 C.F.R. § 4.71a, DC 5261.

Standard range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

DC 5257 provides the rating criteria for impairment of the knee manifested by recurrent subluxation and lateral instability.  Under this diagnostic code provision, a 10 percent disability rating is warranted where there is slight recurrent subluxation or lateral instability of the knee.  A 20 percent disability rating is warranted where the recurrent subluxation or lateral instability of the knee is moderate.  The maximum 30 percent disability rating is warranted where there is severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, DC 5257.

Separate ratings may be assigned for a knee disability under DCs 5257 and 5003 (degenerative arthritis) where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.

Additionally, VA's General Counsel has determined that separate disability ratings may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-2004 (September 17, 2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

DC 5258 provides that a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 (2017).

DC 5259 provides that a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259 (2017).

In this matter, the Veteran filed a claim of entitlement to an increased rating for his service-connected right knee disability in October 2009.  During the one year "look back period" prior to the filing of the claim, private treatment records show the Veteran's complaints of right knee pain and swelling for 3 to 4 weeks.  See the private treatment records dated September 2009.  He stated that his pain is made worse with running, cycling, and climbing stairs.  He stated that his pain is improved with ice and pain medication including Percocet and Tylenol 3.  Id.  He reported that, at times, his knee is unstable; particularly, after he tries to stand up after sitting a long time.  Id.  In October 2009, the Veteran indicated that his knee pain had improved.  He has reduced the amount of time he plays basketball and that has helped reduce knee pain.  See the private treatment records dated October 2009.

The Veteran was afforded a VA examination in January 2010 at which time he reported intense knee pain maximal in the anteromedial knee joint line with frequent swelling several times a week.  He also reported pain after standing and walking longer than 20 minutes.  He has pain walking upstairs, sitting, or driving over 30 minutes.  The Veteran wears a right knee brace most of the time and is unable to play sports.  He endorsed weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, and pain in his right knee.  He denied heat, redness, deformity, tenderness, drainage, effusion, subluxation, and/or dislocation.  The Veteran reported constant right knee discomfort and increased right knee pain at least four times per week lasting one to two days.  His right knee pain flares to 10/10.  His flare-ups are precipitated by physical activity and alleviated by rest, medication, ice, and elevation.  The Veteran described functional impairment during flare-ups including pain on standing and walking over 20 minutes, inability to play sports, and the use of a knee brace.  Upon physical examination, the Veteran exhibited tenderness and guarding of movement in the right knee.  There was no objective evidence of edema, instability, abnormal movement, or effusion.  Range of motion testing revealed flexion to 120 degrees with pain at 90 degrees.  Extension was to zero degrees.  There was no additional limitation of motion upon repetitive testing.  The examiner indicated that joint function is limited by pain.  Joint stability testing was normal.  The examiner opined that the Veteran's right knee disability impacts his usual occupation in that he experiences pain walking distances at his job.  The effect of the right knee disability on the Veteran's daily activity is limited ability for fitness, activity, and pain with household chores.  The examiner additionally reported that the Veteran had three identical arthroscopic scars around the right patella - one superolateral, one inferomedial, and the third inferolateral to the right patella.  The scars were linear and each scar was 1 cm. by 1 cm.  There was no evidence of skin breakdown, and the scars were non-painful upon examination.  There was no inflammation, edema, or keloid formation.  The scars did not result in limitation of motion or function.

In a July 2016 statement, the Veteran reported that he is unable to run.  He additionally stated that walking and climbing were difficult.

Pursuant to the March 2016 Board Remand, the Veteran again underwent VA medical examination.  In a February 2017 examination report, the examiner confirmed continuing diagnoses of right knee meniscal tear, joint osteoarthritis, and patellofemoral syndrome.  The examiner noted that magnetic resonance imaging (MRI) conducted in 2006 showed a recurrent meniscus tear and patellofemoral pain syndrome.  The Veteran continues to have knee pain and wears a right knee brace.  He denied flare-ups.  With respect to functional impairment, the Veteran stated that he is unable to walk upstairs.  Range of motion testing showed flexion to 140 degrees and extension to zero degrees.  Pain was noted on examination, but the pain does not result in or cause functional loss.  Repetitive motion testing was conducted and there was no additional limitation of motion.  The examiner indicated that pain, weakness, fatigability, and incoordination do not significantly limit the Veteran's functional ability with repeated use over a period of time.  His muscle strength was intact.  There was no evidence of ankylosis.  The Veteran reported no history of recurrent subluxation or lateral instability.  Joint stability testing did not yield any abnormalities.  The Veteran reported frequent episodes of joint pain.  The examiner noted that the Veteran has pain and a recurrent meniscal tear.  He endorsed regular use of a right knee brace.  The examiner stated that the Veteran's right knee disability does impact his ability to work in that he has knee pain with locomotion.  There was objective evidence of pain on passive range of motion, and upon nonweight-bearing.

In February 2017, the Veteran was also afforded an examination as to his surgical scars on the right knee.  The examiner noted that the Veteran's surgical scars had progressed and were no longer visible.  The examiner stated that the scars are "currently quiescent."

Based on the evidence of record, as detailed in pertinent part above, the Board finds that an increased disability rating due to DJD of the right knee status-post arthroscopy with surgical scars of the right knee is not warranted.

As a preliminary matter, the Board finds that a separate disability rating due to limitation of motion for the right knee is not warranted.  The January 2010 and February 2017 examinations referenced above demonstrated, at worst, 120 degrees of flexion with pain at 90 degrees.  Such findings warrant a noncompensable disability rating under DC 5260.  Moreover, the right knee exhibited zero degrees of extension, warranting a noncompensable disability rating under DC 5261.  While there was pain with motion, range of motion did not significantly diminish on any examination with repetition.  Additionally, there is no documented or reported limited range of motion to meet the criteria for compensation during a period of flare-up.

Critically, functional loss must be rated under the diagnostic code pertaining to limitation of motion of the affected joint, pursuant to 38 C.F.R. § 4.40; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (noting that functional loss due to pain is to be rated at the same level as where motion is impeded); DeLuca v. Brown, 8 Vet. App. 202, 205-06 (noting that the disabling effect of painful motion must be considered when rating joint disabilities) (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (stating that functional loss caused by pain must be rated at the same level as if that functional loss were caused by some other factor that actually limited motion)); c.f., Petitti v. McDonald, No. 13-3469 (U.S. Vet. App. October 28, 2015).  Hence, there is no basis upon which to find additional limitation due to functional factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32.  The Veteran does not meet the criteria for the assignment of separate disability ratings for limitation of flexion or extension in the right knee under VAOPGCPREC 09-2004, VAOPGCPREC 23-97, or VAOPGCREC 9-98.

Moreover, as there is no objective evidence of subluxation or lateral instability of the right knee, a separate rating under DC 5257 is not warranted.  See 38 C.F.R. § 4.71a, DC 5257.  The Board has considered the fact that the Veteran has not endorsed giving way or instability; moreover, objective testing by the examiners revealed that no instability was present. 

A 30 percent disability rating may be assigned for ankylosis at a favorable angle in full extension, or in slight flexion between zero and 10 degrees.  38 C.F.R. § 4.71a, DC 5256.  However, there is no indication that the Veteran had ankylosis of the right knee; therefore, a higher disability rating under DC 5256 is not warranted.

In considering the applicability of other diagnostic codes, the Board notes that DC 5258 provides the rating criteria for dislocation of semilunar cartilage and DC 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  Under DC 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In this regard, the Board finds that a separate rating would not be warranted under DCs 5258 or 5259 because, although the Veteran reported swelling with occasional locking in the right knee and has a recurrent meniscal tear, the medical evidence of record does not show that there is dislocation with frequent episodes of locking and effusion into the joint and the Veteran's knee pain has been considered in assigning the current 10 percent rating.

The Board also finds that DC 5263 (genu recurvatum) is not applicable here, as the medical evidence does not show that the Veteran has said disability.  38 C.F.R. § 4.71a, DC 5263.

The Board has also considered whether a compensable rating is warranted for the Veteran's arthroscopic surgical scars.   Under DC 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, DC 7804 (2016).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  Id., Note (2).  However, the January 2010 VA examiner and the February 2017 VA examiner specifically indicated that the Veteran's scars are stable and nonpainful.  Moreover, the scars are linear, superficial, and do not adhere to the underlying tissue.  They do not result in limitation of motion.  Accordingly, the Board finds that a separate compensable rating for arthroscopic surgical scars is not warranted under DC 7804 or any of the potentially applicable diagnostic codes.

To the extent that the Veteran's representative has asserted entitlement to a higher rating on an extraschedular basis, the Board has considered whether referral for extraschedular consideration is warranted; however, the Board finds that it is not.  In this regard, the symptoms of the Veteran's right knee disability have not been so exceptional or unusual that the schedular criteria do not adequately compensate for them.  Here, the Veteran's main symptoms have been pain, decreased motion, swelling, and limitation of activities.  Those symptoms have been considered in assigning the rating currently in effect.  The Board finds that the Veteran's symptoms do not take his case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321 (b)(1) (2016).  Indeed, the rating schedule and associated regulations compensate for limited motion and other described symptoms.  Although limitation of activities such as walking and standing are not specifically noted in the rating schedule, these are manifestations of knee pain, which is accounted for by the rating schedule.  Cf. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  Moreover, the Veteran has not raised any other issues with respect to the increased rating claims for the right knee disability, nor have any other assertions been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-70 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for DJD of the right knee status-post arthroscopy with surgical scars, as there is no competent, probative evidence to show that his symptoms meet the criteria for the next higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right knee disability, the evidence shows no distinct periods of time during the appeal period, when his disability varied to such an extent that a higher evaluation would be warranted.  Hart, supra.


ORDER

Entitlement to a rating in excess of 10 percent for service-connected right knee disability is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


